Case 2:21-cv-00270-BJR Document 51-1 Filed 07/02/21 Page 1 of 4




                         EXHIBIT A
           Case 2:21-cv-00270-BJR Document 51-1 Filed 07/02/21 Page 2 of 4




From: Kumar, Ambika <AmbikaKumar@dwt.com>
Sent: Friday, April 30, 2021 2:53 PM
To: Angelo Calfo <angeloc@calfoeakes.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Subject: RE: Rule 11 Motion

Yes, assuming we can each agree to accept service electronically going forward.

Ambika Kumar | Davis Wright Tremaine LLP
Partner | Co-Chair, Media Law Practice
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8030 | Fax: (206) 757-7030 | Mobile: (206) 356-0397
Email: ambikakumar@dwt.com | Bio: https://www.dwt.com/people/k/kumar-ambika

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.


From: Angelo Calfo <angeloc@calfoeakes.com>
Sent: Friday, April 30, 2021 2:43 PM
To: Kumar, Ambika <AmbikaKumar@dwt.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Cc: Angelo Calfo <angeloc@calfoeakes.com>
Subject: RE: Rule 11 Motion

Thank you, Ambika.

Will you accept service of the motion via email?


From: Kumar, Ambika <AmbikaKumar@dwt.com>
Sent: Friday, April 30, 2021 11:16 AM
To: Angelo Calfo <angeloc@calfoeakes.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Subject: RE: Rule 11 Motion

Angelo, we agree we have sufficiently met and conferred on the issue raised below.

Regards,
Ambika

Ambika Kumar | Davis Wright Tremaine LLP
Partner | Co-Chair, Media Law Practice
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8030 | Fax: (206) 757-7030 | Mobile: (206) 356-0397
Email: ambikakumar@dwt.com | Bio: https://www.dwt.com/people/k/kumar-ambika
           Case 2:21-cv-00270-BJR Document 51-1 Filed 07/02/21 Page 3 of 4


Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.


From: Angelo Calfo <angeloc@calfoeakes.com>
Sent: Friday, April 30, 2021 8:12 AM
To: Kumar, Ambika <AmbikaKumar@dwt.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Cc: Angelo Calfo <angeloc@calfoeakes.com>
Subject: RE: Rule 11 Motion

Ambika & Alonzo,

I’m following up on my emails of yesterday. I have not received a response or acknowledgment of
my request below, nor have we received a response to my letter of three weeks ago warning of our
Rule 11 motion. Because Judge Rothstein’s chambers procedures require a meet and confer only
upon filing (as opposed to serving) a motion, and because Rule 11 has an inherent meet and confer
element to it, we intend to serve this motion today in accordance with Rule 11. If you think there’s a
reason to wait, please do let me know.

Best regards,

Angelo


From: Angelo Calfo
Sent: Thursday, April 29, 2021 9:55 AM
To: Kumar, Ambika <AmbikaKumar@dwt.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Subject: RE: Rule 11 Motion

Ambika & Alonzo,

To be more precise on this, we’re actually required to serve and not file this motion on you in the
first instance. My understanding is that Amazon then has 21 days to address the sanctionable
conduct alleged, or decide to file an opposition. (See Rule 11(c)(2).) Please let me know if you feel
that we need to conduct a further meet and confer on the issue before we commence the formal
Rule 11 process.

Thanks,

Angelo


From: Angelo Calfo
Sent: Thursday, April 29, 2021 9:44 AM
To: Kumar, Ambika <AmbikaKumar@dwt.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Cc: angeloc@calfoeakes.com
Subject: Rule 11 Motion

Hi Ambika & Alonzo,
          Case 2:21-cv-00270-BJR Document 51-1 Filed 07/02/21 Page 4 of 4



Three weeks ago we wrote to you requesting Amazon to stipulate to a remand based on the
false allegation in Amazon’s Notice of Removal about Parler’s citizenship and the claim that
there was complete diversity of the parties (see attached). We have not received a response
to this letter. You recently filed an opposition brief to our amended motion to remand that
did not address this false allegation or why and how it was made.

We intend to file a motion for sanctions based on the circumstances described in this letter
and which have been the subject of several email exchanges and phone calls between us. In
my view, the parties have conferred on these issues, including on Parler’s contention that
Amazon’s allegation was made in bad faith and without a reasonable basis/investigation. Do
you think that an additional conference on this issue is necessary or would be helpful?

If so, please let us know when we can meet and confer on this issue. I’m available much of
today.

Angelo

Angelo J. Calfo
CALFO EAKES LLP
1301 Second Avenue, Suite 2800 | Seattle, WA 98101
T: 206 407 2210 | C: 206 229 3441 | www.calfoeakes.com
Notice: this internet e-mail message may contain confidential, privileged information that is intended only for the addressee. If you
have received this e-mail message in error, please call us immediately at (206) 407-2210 and ask to speak to the message sender.
Thank you. We appreciate your assistance in correcting this matter.
